--------------------------------------------------------------------------------

EXHIBIT 10.2
THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into and effective as of the 21st day of May, 2019, by and between U. S.
Physical Therapy, Inc. a Nevada corporation (“Employer”) and Lawrance W. McAfee
(“Employee”), and supersedes that certain Second Amended and Restated Employment
Agreement between the parties effective February 9, 2016.  Employer and Employee
may be referred to herein collectively as the “Parties” and individually as a
“Party.”  For the purposes of this Agreement, “Employer” includes U.S.P.T.
Management, Inc.; for the purposes of Sections 11, 12, and 13 “Employer” shall
include all subsidiaries and affiliates (as defined under the Securities
Exchange Act of 1934, as amended and regulations promulgated thereunder).


Section 1.              Term.  Employer hereby continues the employment of
Employee and Employee hereby accepts continued employment with Employer for a
two-year term (the “Term”) commencing as of January 1, 2018.  The Term shall
automatically renew as of the end of each expiring Term for an additional
two-year period.  For purposes hereof, the “Term” shall refer to the current
Term and any renewal of such Term.


Section 2.              Duties of Employee.  Employee is engaged to serve as
Executive Vice President and Chief Financial Officer of Employer and to perform
such duties and responsibilities as are customarily performed by persons acting
in such capacity or such other duties as may be assigned by Employer from time
to time.  Employee shall report to the Employer’s President and Chief Executive
Officer and Board of Directors and shall perform his duties in accordance with
the policies and objectives established by Employer.


Section 3.              Full-Time Employment.  Employee shall devote
substantially all of his working time and talent to the business of Employer
during the term hereof and shall diligently and to the best of his ability
perform all duties incident to his employment hereunder, using his best efforts
to promote the interests of Employer.  Employee agrees that he shall not serve
as an officer, director, consultant, or employee of any other person or entity,
whether or not for compensation, without the prior consent of the Employer’s
Board of Directors.


Section 4.               Position on the Board of Directors.  Employer agrees to
use its best efforts to cause Employee to be elected to the Board of Directors
of Employer.


Section 5.           Base Compensation.  Subject to the terms and conditions of
this Agreement, as compensation for services rendered and Employee’s covenants
and agreements under this Agreement, Employer shall pay to Employee a base
salary of FIVE HUNDRED  THOUSAND AND NO/100THS DOLLARS ($500,000.00) per year
(as adjusted from time to time, the “Base Compensation”), payable in accordance
with Employer’s then-prevailing pay practices.  From time to time (but at least
once a year) Employer and Employee shall review Employee’s performance, and at
that time Employer, in its sole discretion, shall determine whether Employee’s
Base Compensation should be increased.  At no time during the Term hereof will
Employee’s Base Compensation be decreased without the express written consent of
Employee.



--------------------------------------------------------------------------------

Section 6.             Additional Compensation.  Subject to the terms and
conditions of this Agreement, in addition to the Base Compensation, Employer may
provide incentive compensation in the form of cash bonuses and other incentive
awards, including stock option and restricted shares.  The amount of any cash
bonus and the award of any additional stock options or restricted shares is
completely discretionary and will be determined solely by the Board of Directors
of Employer or a compensation committee thereof, taking into consideration any
factor the Board of Directors or compensation committee deems relevant.


Section 7.              Business Expenses.  Employer shall reimburse Employee
for business expenses directly and reasonably incurred in the performance of his
duties.


Section 8.             Benefits and Plans.  Employee shall be entitled to such
fringe benefits, including 20 vacation, 7 sick and personal days, and company
holidays per calendar year, as well as insurance (health, disability and life)
generally available to the executive officers of Employer, and Employee shall be
entitled to participate, subject to all conditions of eligibility, in any
employee benefit plans which may be adopted by Employer, including without
limitation, qualified retirement plan(s), deferred compensation plans, and
salary continuation, disability insurance, hospitalization insurance, major
medical insurance, medical reimbursement and life insurance benefit plans. 
Also, Employer shall continue Employee’s monthly salary for a period of up to
ninety (90) continuous days during any period of Employee’s sickness or
disability.


Section 9.             Termination.  This Agreement shall terminate prior to the
expiration of the Term hereof upon the occurrence of any one of the following
events (each a “Termination Event”):


(a)           Disability.  In the event that Employee is unable fully to perform
his duties and responsibilities hereunder to the full extent required by
Employer by reason of illness, injury or incapacity for ninety (90) consecutive
days, this Agreement may be terminated by Employee or Employer; provided,
however, that Employee shall continue to be compensated as provided in this
Agreement during such ninety- (90) day period and until termination under this
Section 9, Employee also shall be paid, in a lump sum, a special benefit equal
to two (2) year’s Base Compensation, and all Restricted Stock owned by Employee
shall immediately become Vested Shares, as such term is defined in the
applicable grant agreement and plan documents; and, provided further, that
Employee will be entitled to receive the benefits, rights and/or payments
prescribed under any employee welfare or benefit plan in which Employee was
participating at the time of such disability in accordance with the terms and
conditions of such plans.  In the event of any dispute under this Section 9,
Employee shall submit to a physical examination by a licensed physician selected
by Employer and reasonably acceptable to Employee.


(b)          Death.  In the event that Employee dies during the term hereof,
Employer shall pay to his executors, legal representatives or administrators an
amount equal to one (1) year’s Base Compensation, and thereafter Employer shall
have no further liability or obligation hereunder to Employee’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Employee; provided, however, that all Restricted Stock owned by
Employee shall immediately become Vested Shares, as such term is defined in the
applicable grant agreement and plan documents, and Employee’s heirs, legal
representatives or administrators will be entitled to receive the benefits,
rights and/or payments prescribed under any employee welfare or benefit plans in
which Employee was participating at the time of his death in accordance with the
terms and conditions of such plans.


2

--------------------------------------------------------------------------------

(c)          Cause.  Nothing in this Agreement shall be construed to prevent its
termination by Employer at any time for “cause”.  For purposes of this
Agreement, “cause” shall mean (i) the willful and material failure of Employee
to perform or observe (other than by reason of disability as contemplated in
paragraph 9(a)) any of the terms or provisions of this Agreement, including the
failure of Employee to follow the reasonable written directions of Employer’s
President and Chief Executive Officer or Board of Directors, (ii) dishonesty or
misconduct on the part of Employee that is or is reasonably likely to be
damaging or detrimental to the business of Employer, (iii) conviction of a crime
involving moral turpitude, (iv) habitual insobriety or failure to perform duties
due to abuse of alcohol or drugs, or (v) misappropriation of funds.  Prior to
terminating this Agreement on account of Employee’s failure to perform or
observe any of the terms and conditions of this Agreement (but not for any of
the other enumerated “causes” stated in (ii) through (v) above), Employer shall
give Employee thirty (30) days written notice and an opportunity to cure such
failure to the satisfaction of Employer.  Upon termination for cause, Employer
shall pay to Employee all sums due to Employee through the date of such
termination.  Following such a termination, Employer shall have no further duty
or obligation to Employee; provided, however, that Employee shall continue to be
bound by Sections 11 through 17.


(d)           Voluntary Resignation by Employee not for good reason.  Upon a
voluntary resignation by Employee not “for good reason” as defined in Section 10
F. herein, Employer shall pay to Employee all sums due to Employee through the
date of such termination.  Following such a termination, Employer shall have no
further duty or obligation to Employee; provided, however, that Employee shall
continue to be bound by Sections 11 through 17.


Section 10.            Special Benefits.


A.         Special Benefit in the Event of a Termination Event and Change in
Control.  Employee shall be entitled to a Change of Control benefit of $500,000
in the event that a “Change in Control” occurs within six months after, or
within twelve months prior to a Termination Event (as defined herein).  For
purposes hereof, a “Change in Control” is defined as:


(a)            The transfer or sale by Employer of all or substantially all of
the assets of Employer whether or not this Agreement is assigned or transferred
as a part of such sale;


(b)            The transfer or sale of more than fifty percent (50%) of the
outstanding shares of Common Stock of Employer;


3

--------------------------------------------------------------------------------

(c)           A merger or consolidation involving Employer in a transaction in
which the shareholders of Employer immediately prior to the merger or
consolidation own less than fifty percent (50%) of the company surviving the
merger or consolidation; or


(d)           A merger or consolidation involving Employer in a transaction in
which the board members of Employer after the merger or consolidation constitute
less than fifty percent (50%) of the board of the company surviving the merger
or consolidation; or


(e)            The voluntary or involuntary dissolution of Employer.


B.          Special Benefit in the Event of Termination Without Cause or
Resignation for Good Cause.


In the event of the termination of employment of Employee by Employer without
“cause” as cause is defined in Section 9(c) hereof, or the resignation of
employment by Employee “for good reason” as defined in Section 10 F. hereof (in
either case, a “Termination Event”), Employee shall be entitled to the following
special benefits:


(i) Two (2) year’s Base Compensation; and


(ii) The greater of (i) the bonus paid or payable to Employee with respect to
last fiscal year of Employer completed prior to the occurrence of the
Termination Event or (ii) the average of the bonuses paid to Employee over the
three (3) fiscal years of Employer ending with last fiscal year of Employer
completed prior to the occurrence of the Termination Event; and


(iii) Employee’s accrued but unused vacation days; and


(iv) All Restricted Stock owned by Employee shall immediately become Vested
Shares, as such term is defined in the applicable grant agreement and plan
documents.


The aggregate dollar amount of the special benefits described in subsections (i)
and (ii) above shall be aggregated and paid ratably on a bi-weekly basis over
the 24 month period following the Termination Event.  If a Change in Control has
occurred within six months after, or within twelve months prior to a Termination
Event, Employee shall also be entitled to the special benefits under this
Section 10 B.


C.          Employee’s accrued but unused vacation days shall be paid to
Employee within thirty (30) days of the actual date of the termination of
Employee’s employment.


D.         In the event Employee’s employment is terminated (whether by Employer
or Employee) as a result of a Termination Event, Employee shall be entitled to
such medical insurance benefits as he enjoyed prior to his termination for the
twenty-four months following such termination of employment and at the same cost
to Employee of such benefits as in effect prior to such termination.


4

--------------------------------------------------------------------------------

E.          Should any special benefits provided in this Section 10 become
payable, the covenants contained in Sections 11 through 17 hereof shall continue
to apply, and should Employee violate the terms of such covenants, in addition
to any legal or equitable remedies, Employer may cease payment of the benefits
and terminate any and all future payments otherwise called for under this
Section 10.


F.          For purposes of this Agreement, “for good reason” means the
occurrence of any one or more of the following: (i) removal or other termination
of Employee as the Executive Vice President and Chief Financial Officer of
Employer, without Employee’s express written consent; (ii) a reduction of
Employee’s duties, authority or responsibilities or the assignment to Employee
of such reduced duties, authority or responsibilities, in either case without
Employee’s express written consent, (iii) a reduction by Employer in Employee’s
Base Compensation without Employee’s express written consent; (iv) the
relocation of Employee to a facility or a location more than 30 miles from
Employee’s then present office location without Employee’s express written
consent, or (v) within six months prior to, or within twelve months following, a
Change in Control, a material change in the annual financial opportunity in the
form of additional compensation awarded pursuant to Section 6 herein (as
compared to the opportunity awarded during the prior two years).


Section 11.           Non-Competition.  At all times that Employee remains
employed by the Employer and for a two- (2) year period following the
termination of his employment under this Agreement for any reason, Employee
shall not, directly or indirectly, for himself or on behalf of any other person
or entity as an employee, employer, consultant, agent, lender, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, (i) invest, engage in, or permit his name to be used in
connection with any business that is in competition with Employer, (ii) accept
employment with or render services to a competitor of Employer, as a director,
officer, agent partner, employee or consultant, or (iii) solicit or accept from
any of the customers of Employer or from any person or entity whose business
Employer is soliciting, any business of the type which Employer is engaged in or
in which Employer is actively preparing to so engage, in each case described in
clauses (i), (ii) or (iii), within the Territory.  Employee shall be prohibited
from engaging in the activities described above within, or with respect to any
business in competition with the Employer located within, fifty (50) miles of
any of Employer’s rehabilitation clinic locations (the “Territory”).


Notwithstanding the foregoing, Employee may own the voting common stock of any
publicly held corporation so long as it does not exceed more than five percent
(5%) of the outstanding stock thereof.


Section 12.           Non-Solicitation.  For a two (2) year period following the
termination of the employment of the Employee under this Agreement for any
reason, Employee agrees not to, directly or indirectly, for himself or on behalf
of any other person or entity (a) solicit or induce, or attempt to solicit or
induce, any person employed by, or any agent of, Employer, to terminate
employee’s or agent’s relationship with Employer, nor (b) call on, solicit or
divert, or attempt to call on, solicit or divert any person, firm, corporation
or other entity who was or had been a customer or a patient referral source
(including, without limitation, any physician) of Employer who referred ten or
more customers or patients to Employer, who is a customer or a patient referral
source of Employer who has referred ten or more customers or patients to
Employer, or who is a prospective customer or a patient referral source of
Employer with whom Employee had contact as an employee of Employer and who,
within six months of such solicitation, Employer was or is actively recruiting
as a customer or patient referral source.


5

--------------------------------------------------------------------------------

Section 13.          Confidential Information.  Employee will not, during or
after the termination of this Agreement, disclose any trade secrets, financial
and accounting information, customer lists, customer mailing lists, prospective
customer lists, lists of referral sources or prospective referral sources, or
pricing, marketing or advertising plans or methods used by Employer (the
“Confidential Information”) to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, nor shall Employee make use
of the Confidential Information for his own purposes or for the benefit of any
person, firm, corporation or other entity (except Employer) under any
circumstances during or after the termination of this Agreement.  On demand of
Employer, at any time, Employee shall immediately deliver all printed or written
Confidential Information to Employer.  To the extent that Employee’s property
does not contain Confidential Information, Employee may remove all of Employee’s
property (such as computer software and tapes) upon termination of this
Agreement.  Confidential Information does not include information that (i)
currently is generally available to or known by the public or hereafter becomes
generally available to or known by the public through no fault of Employee, (ii)
was already in the possession of Employee on the date of inception of Employee’s
employment by Employer, or (iii) is obtained by Employee from a third party who
is under no obligation of confidence to Employer.


Section 14.            Reasonableness of Restrictions.  Employee agrees that (a)
the covenants contained in Sections 11, 12 and 13 hereof are necessary for the
protection of Employer’s business goodwill and trade secrets, (b) a portion of
the compensation paid to Employee under this Agreement is paid in consideration
of the covenants herein contained, the sufficiency of which consideration is
hereby acknowledged, and if the scope of any restriction contained in Sections
11, 12 and 13 is too broad to permit enforcement of such restriction to its full
extent, then such restriction shall be enforced to the maximum permitted by law,
and the parties hereby consent that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.


Section 15.           Enforcement.  Employee acknowledges Employee’s employment
with Employer is special and unique in character and that Employee will acquire
special skill and training and gain special knowledge during Employee’s
employment with Employer, that the restrictions contained in Sections 11, 12 and
13 hereof are reasonable and necessary to protect the legitimate interests of
Employer and its affiliates, that Employer would not have entered into this
Agreement in the absence of such restrictions, and that any violation of any
provision of those Sections will result in irreparable injury to Employer. 
Employee also acknowledges that Employer shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages as
well as an equitable accounting of all earnings, profits and other benefits
arising from any such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which Employer may be entitled.  The
existence of any claim or cause of action of Employee against Employer, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Employer of these covenants, except for Employer’s breach of this
Agreement relating to its payment obligations to Employee after the termination
of Employee’s employment under the terms of this Agreement.


6

--------------------------------------------------------------------------------

Section 16.           Copy of Covenants.  Until the expiration of the applicable
restrictions, Employee will provide, and Employer similarly may provide, a copy
of the covenants contained in Sections 11, 12 and 13 of this Agreement to any
business or enterprise which Employee may (i) directly or indirectly own,
manage, operate, finance, join, control or participate in the ownership,
management operation, financing, or control of, (ii) serve as an officer,
director, employee, partner, principal, agent, representative, consultant,
lender or otherwise, or (iii) with which he may use or permit his name to be
used.


Section 17.            Special Definition of Employer.  For the purposes of
Sections 11 through 16 above, the definition of Employer shall include any
subsidiary or affiliate of Employer, including all affiliated physical therapy
partnerships of Employer.


Section 18.            Notices.  Any notices to be given hereunder by either
Party to the other may be effected in writing either by personal delivery, via
facsimile or by mail, registered or certified, postage prepaid with return
receipt requested:



 
If to Employer:
U.S. Physical Therapy, Inc.
   
1300 West Sam Houston Parkway South
   
Suite 300
   
Houston, Texas 77042
   
Attention: Chairman of the Board
             
If to Employee:
Lawrance W. McAfee
   
221 Bryn Mawr Circle
   
Houston, Texas 77024



Mailed notices shall be addressed to the Parties at the addresses set forth
above, but each Party may change the address by written notice in accordance
with this Section 18.  Notices delivered personally or by facsimile shall be
deemed communicated upon actual receipt.  Mailed notices shall be deemed
communicated three (3) days after mailing.


Section 19.           Entire Agreement.  This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Employee by Employer, and contains all of the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever.


Section 20.            Headings.  The headings or titles to sections in this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the heading or title of any section.


Section 21.          Amendment or Modification; Waiver.  No provision of this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver is authorized by Employer and is agreed to in writing, signed by
Employee and by an officer of Employer (other than Employee) thereunto duly
authorized.  Except as otherwise specifically provided in this Agreement, no
waiver by any Party hereto of any breach by any other Party hereto of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or at any prior or subsequent time nor shall the receipt or acceptance
of Employee’s employment be deemed a waiver of any condition or provision
hereof.


7

--------------------------------------------------------------------------------

Section 22.            Assignability.  Employee shall not assign, pledge or
encumber any interest in this Agreement or any part thereof without the express
written consent of Employer, this Agreement being personal to Employee.  This
Agreement shall, however, inure to the benefit of Employee’s estate, dependents,
beneficiaries and legal representatives.  This Agreement shall not be assignable
by Employer without the written consent of Employee which will not be
unreasonably withheld.  Subject to the terms of this Agreement, Employer may
merge or consolidate with or into, or transfer substantially all of its assets
to, another corporation or other form of business organization without
Employee’s consent, and as a result of such merger, consolidation or transfer,
this Agreement shall bind the successor of Employer resulting from such merger,
consolidation or transfer.  No such merger, consolidation or transfer, however,
shall relieve the Parties from liability and responsibility for the performance
of their respective duties and obligations hereunder.


Section 23.             Governing Law.  This Agreement shall be interpreted,
construed and governed by and in accordance with the internal substantive law of
the State of Texas.


Section 24.           Severability.  Each provision of this Agreement
constitutes a separate and distinct undertaking, covenant and/or provision
hereof.  In the event that any provision of this Agreement shall finally be
determined to be unlawful, such provision shall be deemed severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect, and in substitution for any such provision held unlawful,
there shall be substituted a provision of similar import reflecting the original
intent of the Parties hereto to the extent permissible under law.


IN WITNESS WHEREOF, this Agreement has been duly executed as of the day first
written above.



 
EMPLOYER:
     
U.S. PHYSICAL THERAPY, INC.
     
By:
/s/ Jerald L. Pullins    
Jerald L. Pullins
   
Chairman of the Board of Directors
     
EMPLOYEE:
  /s/ Lawrance W. McAfee
 
LAWRANCE W. MCAFEE





8

--------------------------------------------------------------------------------